LESLIE BROCK YATES, Justice,
dissenting.
I respectfully dissent. The majority finds that due to the Mother Hubbard language in the agreed judgment, the Rule *34211 agreement was merged into the agreed judgment, thus making this suit a collateral attack of the final judgment in the prior case. The opinion further states that the instant suit is barred by the doctrines of merger and/or res judicata. For the following reasons, I disagree with the majority opinion.
The Mother Hubbard language in the prior agreed judgment did not incorporate the Rule 11 agreement into the agreed judgment, nor did it prevent Compania’s subsequent suit for breach of contract to enforce the Rule 11 agreement.
If a judgment is an agreed judgment, it must be interpreted as if it were a contract between the parties, and the interpretation thereof is governed by the laws relating to contracts. See Biaza v. Simon, 879 S.W.2d 349, 355 (Tex.App.—Houston [14th Dist.] 1994, writ denied). The interpretation of a written contract is a question of the parties’ intent. See Reilly v. Rangers Management, Inc., 727 S.W.2d 527, 529 (Tex.1987); Biaza, 879 S.W.2d at 355-56. Effect should be given to the objective intentions of the parties as expressed in, or as apparent from, the writing. See id.
The agreed judgment provided that “pursuant to [a] Rule 11 agreement ... the parties hav[e] announced their agreement to entry of judgment, [and] is of the opinion that judgment should be granted.” The court then entered a judgment that purported to encompass the provisions in the agreement that addressed the parties to the suit. Using boilerplate language, the court concluded by ordering that “all relief not expressly granted herein by way of claim or counterclaim is denied.” We find nothing to imply from this judgment that the parties intended to replace the Rule 11 agreement with the agreed judgment; rather, as is apparent from the judgment’s language, it was the parties intent to give effect to the Rule 11 agreement by entering into the judgment. Therefore, the boilerplate language did not dispose of Compania’s claims under the Rule 11 agreement. A plain reading of the boilerplate language reveals that the court intended to dispose of all claims or counterclaims in the underlying suit. Because Compania’s cause of action against appellants for breach of the Rule 11 agreement was not ripe at the time the agreed judgment was rendered, this language did not dispose of Compania’s action for breach of contract.
Likewise, Compania’s attempt to enforce the Rule 11 agreement is not a collateral attack of the agreed judgment. When a court enters an agreed judgment pursuant to a Rule 11 agreement, the agreed judgment becomes a contract between the parties as well as an adjudication of the court. See Mikeska v. Mikeska, 584 S.W.2d 565, 566 (Tex.Civ.App.—Houston [14th Dist] 1979, no writ); Boyd v. Boyd, 545 S.W.2d 520, 523 (Tex.Civ.App.—Houston [1st Dist] 1976, no writ). As noted above, agreed judgments are interpreted as if they were contracts between the parties. See Biaza, 879 S.W.2d at 355. Here, there is nothing in the agreed judgment precluding Compa-ñía from bringing suit to enforce the Rule 11 agreement. The terms of the judgment neither incorporate all the provisions in the Rule 11 agreement, nor provide that the judgment supercedes it.
Moreover, nothing suggests that the Rule 11 agreement is not an enforceable contract separate and apart from the agreed judgment, and vice versa. In fact, in order to enforce a Rule 11 agreement, a party must file a breach of contract claim. See Padilla v. La France, 907 S.W.2d 454, 461-62 (Tex.1995); Davis v. Wickham, 917 S.W.2d 414, 416 (Tex.App. Houston [14th Dist.] 1996, no writ). By bringing a breach of contract action against appellants, Compañía did not attempt to impeach the prior agreed judgment, but rather, it sought to enforce a separate Rule 11 agreement. Thus, Compania’s cause of action is not a collateral attack on the prior judgement.
I also find no merit in the majority’s reliance on the doctrine of merger. Merg*343er, with respect to the law of contracts, refers to the extinguishment of one contract by its absorption into another and is largely a matter of the intention of the parties. See Smith v. Smith, 794 S.W.2d 823, 827-28 (Tex.App.—Dallas 1990, no writ). If the parties to one contract execute another contract whose terms are so inconsistent with the first that they both cannot stand, the first agreement is conclusively presumed to have been superseded by the second. See id. at 828. Merger is not applicable in this case. An examination of the Rule 11 agreement and the agreed judgment show that the latter was entered into pursuant to the former; consequently, the two are not inconsistent. In fact, in the Rule 11 agreement, the parties agreed that the judgment would be filed as a separate agreement between the parties.
Finally, the agreed judgment does not bar litigation to enforce the Rule 11 agreement under the doctrine of res judicata. As stated earlier, the boilerplate language disposed of all claims and counterclaims raised in the initial suit; Compania’s cause of action for breach of contract did not arise until appellants failed to perform, or after the agreed judgment was entered. Thus, the boilerplate language did not speak to Compania’s breach of contract claim. Consequently, Compañía was not seeking to relitigate a claim or cause of action that had been finally adjudicated, or that with the use of diligence, should have been litigated in the prior suit. See Barr v. Resolution Trust Corp. ex rel. Sunbelt Federal Sav., 837 S.W.2d 627, 628 (Tex.1992).
Accordingly, I would affirm the judgement of the trial court.